Case 1:19-cv-00373-JAO-RT Document 60 Filed 07/26/21 Page 1 of 2    PageID #: 124




 THE LAW OFFICE OF GREGORY A. FERREN, LLLC

 Gregory A. Ferren, Bar No. 6476
 92-1063 Koio Drive, Suite C
 Kapolei, Hawai’i 96707
 Telephone: (808) 947-1605
 Facsimile: (888) 705-0511
 E-Mail:     greg@ferrenlaw.com

 Attorney for Plaintiffs
 AVID AMIRI, Individually and as
 Trustee of the DEUTSCHE
 INTERNATIONAL TRUST II



                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 AVID AMIRI, Individually and as      )   Case No. 19-cv-373 JAO-RT
 Trustee of the DEUTSCHE              )
 INTERNATIONAL TRUST II,              )
                                      )   PLAINTIFF’S NON-HEARING
                 Plaintiffs,          )   MOTION TO CONTINUE TRIAL;
    vs.                               )   MEMORANDUM IN SUPPORT OF
                                      )   MOTION; DECLARATION OF
 COUNTY OF MAUI; DOE                  )   COUNSEL; EXHIBITS “A” – “D”;
 DEFENDANTS 1-100,                    )   CONSENT OF CLIENT;
                                      )   CERTIFICATE OF SERVICE
                 Defendants.          )
                                      )   Trial Date: October 18, 2021
                                      )

          PLAINTIFF’S NON-HEARING MOTION TO CONTINUE TRIAL
Case 1:19-cv-00373-JAO-RT Document 60 Filed 07/26/21 Page 2 of 2         PageID #: 125




       COMES NOW, Plaintiff AVID AMIRI, Individually and as Trustee of

 the DEUTSCHE INTERNATIONAL TRUST II, and moves this Court to

 continue the trial date currently set for October 18, 2021. This Motion is

 brought pursuant to the Court’s instructions given at the settlement conference

 held on July 23, 2021, F.R.C.P. Rule 7, and L.R. Rule 40.3, and is based upon

 the attached memorandum, declaration, exhibits, and the records and files

 herein.

       DATED: Honolulu, Hawaii, July 25, 2021.



                                              /s/ Gregory A. Ferren
                                              Gregory A. Ferren
                                              Attorney for Plaintiff
